DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/24/20, wherein:
Claims 1-9 are currently pending;
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate  by MUNETO (US 2019/0299404).
As for independent claim 1, MUNETO discloses a teaching device {see figures 1-2} on which portable terminal equipment is mounted {figures 1 and 2, item 2}, the teaching device being used to teach operation to a robot {see at least abstract and pars. 0011, 0039}, the teaching device comprising a case section 40 including a mounting surface on which the portable terminal equipment is mounted {see at least figure 9}, wherein the case section includes: a first member including a stop switch 4 for stopping the operation of the robot and configured to restrict the portable terminal equipment's moving in a first direction extending along the mounting surface {see at least figure 9, items 3, 4, 30, 34, pars. 0050-0053}; and a second member configured to move in the first direction with respect to the first member {see at least figure 9, item 10, pars. 0053-0054}, and the second member restricts the portable terminal equipment's moving in an opposite direction of the first direction {see at least figure 10, item 11, pars. 0056-0063}. 
As for dep. claim 2, MUNETO discloses a fixing section configured to fix a position of the second member with respect to the first member {see at least figure 10, item 10, pars. 0056-0063}.
As for dep. claim 3, MUNETO discloses an elastic member for applying, to the second member, an urging force applied in a direction from the second member toward the first member {see at least figure 10, item 11, pars. 0053-0054, 0061} . 
As for dep. claim 4, MUNETO discloses a first wire for transmitting, to the robot, a stop signal output by the stop switch; and a second wire for transmitting, to the robot, a signal output from the portable terminal equipment, wherein a transmission path for the signal by the first wire and a transmission path for the signal by the second wire are systems different from each other {see at least figure 1, items 4, 7, 8 and figure 13}. 
As for dep. claim 6, MUNETO discloses wherein the second member includes a wall opposed to a side surface of the portable terminal equipment when the portable terminal equipment is mounted, the wall includes a communication section communicating in the first direction, and the teaching device further comprises a connecting wire extending from the portable terminal equipment to the case section via the communication section and electrically coupling the portable terminal equipment and the teaching device {see at least figures 1-3, 9, 11-17}. 
As for dep. claim 7, MUNETO discloses wherein the second member includes a member configured to suppress movement of the portable terminal equipment in a direction crossing the mounting surface {see at least figures 1-3, 9, 11-17}.  . 
As for dep. claim 8, MUNETO discloses wherein a wall surface extending along a direction crossing the mounting surface in an outer wall surface of the case section includes a region formed of a material having rigidity smaller than rigidity of the fixing section {see at least figures 1-3, 9, 11-17}.
As for dep. claim 9, MUNETO discloses a robot system which include a teaching device  and a robot that is taught operation by the teaching device {see at least abstract, pars. 0011-0014}
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MUNETO as applied to the claims above and in view of SHIBAYAMA ET AL (US 2020/0097046).  Herein after SHIBAYAMA.
As for dep. claim 5, MUNETO discloses claimed invention as indicated above except for a frame configured to support the case section from a surface side opposite to the mounting surface, wherein the frame supports the case section such that, when the teaching device is placed on a placement surface on which the case section is placed via the frame, the mounting surface is inclined with respect to the placement surface, and width of the frame in a second direction perpendicular to the first direction among directions extending along the mounting surface is larger than width of the case section.  However, such a frame is well known in the art at the time of the invention was made and suggested in at least figures 4A-4B of SHIBAYAMA.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of SHIBAYAMA into the system of MUNETO in order to provide the frame for the teaching device to attach it to for easy to hold in an desired angle. 
Conclusion
The following references are cited as being of general interest:  Bordegnoni et al. (2018/0157239), Kogan et al. (2016/0297067), Som (9,387,587), Wada et al (2019/0126489), Kino (2018/0297212) and Wu et al (2016/0114478)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664